State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518392
________________________________

In the Matter of RANDALL
   BEASLEY,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

D. VENETTOZZI, as Acting
   Director of Special
   Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Stein, J.P., Garry, Rose, Egan Jr. and Clark, JJ.

                             __________


     Randall Beasley, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain disciplinary rules.

      After an inmate was stabbed several times and petitioner
was identified as his assailant, petitioner was charged in a
misbehavior report with assaulting an inmate, possession of a
weapon, engaging in violent conduct and disturbing the order of a
facility. Following a tier III disciplinary hearing, he was
found guilty as charged and a penalty of, among others things, 18
months in the special housing unit was imposed. The
determination was upheld on administrative appeal, with a later
                               -2-                518392

reduction in the penalty.   This CPLR article 78 proceeding
ensued.

      We confirm. The misbehavior report, testimony of its
author to whom the victim identified petitioner as his assailant,
confidential testimony and testimony of the sergeant who
investigated the assault and observed scratches on petitioner
consistent with an altercation provide substantial evidence of
petitioner's guilt of the charges. Petitioner's denial that he
had any role in the assault and his claim that other inmates
could have committed it or that the victim's injuries were self
inflicted, as well as the testimony of other inmates that they
did not see petitioner enter the victim's cell or commit the
assault, created credibility questions for the Hearing Officer to
resolve (see Matter of Espinal v Fischer, 114 AD3d 978, 979
[2014]). Contrary to his contentions, petitioner was advised
that confidential testimony had been taken and he was not
entitled to disclosure of the confidential information (see
Matter of McDuffy v Fischer, 107 AD3d 1190, 1190 [2013]).
Further, the Hearing Officer's in camera questioning of the
correction sergeant who interviewed the confidential witness
"allowed him to independently assess the reliability and
credibility of the confidential information" (Matter of McCain v
Fischer, 104 AD3d 1009, 1010 [2013]; see Matter of Howard v
Prack, 107 AD3d 1262, 1263 [2013]). To the extent that
petitioner claims that he was denied the right to call the victim
as a witness, this claim lacks merit. Petitioner was advised
that the victim had signed a witness refusal form and would not
provide a reason, as a correction officer who questioned the
victim testified; petitioner did not request that the Hearing
Officer inquire further or request the refusal form, nor did he
raise this issue on administrative appeal so as to preserve if
for review (see Matter of Taylor v Fischer, 89 AD3d 1298, 1299
[2011]). Petitioner's remaining claims have been reviewed and
determined to lack merit.

     Stein, J.P., Garry, Rose, Egan Jr. and Clark, JJ., concur.
                              -3-                  518392

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court